Citation Nr: 1600667	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  10-23 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado




THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, to include as secondary to medications used to treat the Veteran's acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In November 2015, the Veteran was scheduled for a video-conference hearing with the Board.  He did not attend and has not requested rescheduling or offered an explanation for his absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.

In a May 1976 rating decision, the RO denied a claim for service connection for a nervous condition, and the Veteran did not appeal the decision.  However, as the current claim is based on diagnoses not of record when the previous decision was rendered, including schizophrenia and PTSD, the claim for a psychiatric disorder has not been characterized as an application to reopen based on the May 1976 rating decision.  See Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008) (holding, claims based upon distinct diagnosed diseases or injuries must be considered separate and distinct claims.)

The psychiatric claim for service connection has been developed as a claim for PTSD.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim has been recharacterized to include any psychiatric disorder.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Additional development of the claims is required and the matter is REMANDED for the following action:

1.  Ensure that all of the Veteran's service treatment records (STRs) from the National Personnel Records Center and or any other pertinent custodian(s) have been obtained, and ASSOCIATE ALL SUCH RECORDS WITH the Veteran's electronic claims folder.  Note that the April 2015 VA examination report discusses a February 18, 1973 STR stating, "Assault - 'hit with gun butt last night. Says he was unconscious.'"  The Board cannot point to this STR in the current electronic STRs, the entries of which are mixed with post-service medical evidence and military personnel records.

As set forth in 38 U.S.C.A. § 5103A(b)(3)  and 38 C.F.R. § 3.159(c)(2) , the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. 

2.   Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the appeal, as well as copies of all medical records underlying those determinations.  See, e.g. April 2015 VA examination report referencing the Veteran's receipt of SSA disability benefits since the 1980s; see also Virtual VA Entry November 7, 2014, p. 542/584.

3.  Provide the Veteran with VCAA notice regarding the methods for substantiating a claim for PTSD related to a personal assault stressor.  Notify the Veteran regarding the potential submission of alternative forms of evidence (evidence other than service records) to corroborate any account of an alleged in-service assault.  A "special PTSD personal assault" notice and questionnaire may be sent to the Veteran to assist in identifying potential alternative sources of evidence to establish an in-service stressor.  The Veteran should be informed that these alternative sources could include, but are not limited to, private medical records; civilian police reports; reports from crisis intervention centers; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals.  The Veteran should also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor under 38 C.F.R. § 3.304 (f)(5) (2015).  Provide the Veteran with a reasonable amount of time to reply to this notice.

4.  Contemporaneously with the effort in paragraph 3, contact the Veteran and ask if he has any further information as to his alleged stressors as causing PTSD. In particular, as to all stressors, the Veteran must be asked for:

* the names, ranks, and organizations of all participants recalled

* the approximate dates and locations of their occurrence,
	
* whether the Veteran, while then in service, prepared any witness statements, or testified at any Article 32 or line of duty determinations or made any other written recording of any of the incidents in question

5.  Contact the Joint Services Records Research Center or other appropriate source to attempt to verify the Veteran's alleged stressors.  The Veteran alleges that he was struck by his Drill Sargent with a walking cane and/or butt of a rifle, that his knee was injured in training by grenade shrapnel, and that he was present when an officer was killed in a test mine field explosion.  All responses received from JSRRC should be documented in the Veteran's claims file.

6.  After the above-development has been completed, afford the Veteran a VA examination to determine the etiology of his acquired psychiatric disorder, including PTSD.  The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

(A.)  The examiner is requested to first clearly identify all current psychiatric disabilities.  The record currently documents diagnoses of schizophrenia and PTSD.  

If there is disagreement with the diagnoses of schizophrenia and PTSD, the examiner should explain why, and if it is a matter where the disability resolved, the examiner should explain the reason for such resolution. The examiner should also attempt to identify the time at which the disorder resolved.  In such a case, the examiner should render the below opinions as to the period during which the disorder was present.

(B.)  For each disorder other than PTSD, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.

(C.)  With respect to PTSD, the RO/AMC should provide the examiner with a summary of all verified in-service stressors.  The examiner must be instructed that only these events, and any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

(D.)  The examiner must also provide an opinion as to whether a psychosis manifested within one year of separation from service.

The examiner's attention is drawn to the following:

* Diagnoses of PTSD rendered in VA treatment records, including November 2009, July 2010, April 2011, May 2011, and September 2014.  Virtual VA Entry November 7, 2014, pp. 42, 271, 296, 339, 412.

* Service treatment records, which appear presently incomplete, documenting "anxiety and aggressive urges," and a "character-behavior disorder."  VBMS Entry November 20, 2014 p. 28/95; VBMS Entry January 14, 2015 p. 11/130.  A February 18, 1973 service treatment record is presently missing, but allegedly states, "Assault - 'hit with gun butt last night. Says he was unconscious.'"  

* VA treatment records of January 2009, March 2009, June 2009, August 2009, September 2009, and November 2009 stating the Veteran's PTSD is related to "military experiences in boot camp," without specificity or rationale.  Virtual VA Entry November 7, 2014, pp. 430, 440, 467, 500, and 519.

* April 2015 VA examination report and June 2015 addendum providing a negative nexus opinion as to whether the Veteran's schizophrenia is related to service, and finding the Veteran does not have PTSD, without addressing the prior diagnoses of record.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

7.  IF, after the above development has been conducted, service connection is deemed warranted for the Veteran's psychiatric disorder, afford the Veteran a VA examination to determine the etiology of his diabetes.

The claims e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must then provide an opinion as to (i.) whether hypertension began during active service or is related to any incident of service, (ii.) whether diabetes was caused or aggravated (chronically worsened) by the service-connected psychiatric disability, including psychotropic medications and (ii.) whether diabetes manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* October 2008 VA treatment record in which the provider stated, "developed diabetes in 1987 from psychotropic-related weight gain."  Virtual VA Entry November 7, 2014, p. 542/584.

* October 2011 VA treatment record in which the physician stated, "diabetes is directly related to patient's morbid obesity which more likely than not is related to his antipsychotic medication[s] which are known to cause wt gain and are correlated with diabetes."  The antipsychotic medications discussed in the treatment note included Thorazine, Haldol, Lithium, and Prolixin. 
Virtual VA Entry November 7, 2014, p. 233/584.

* March 2015 VA examination report in which the examiner found the Veteran's diabetes was less likely than not due to his psychiatric disorders because Thorazine and Prolixin are not known to cause diabetes.  The examiner stated that the Veteran was not prescribed Respridone, a medication that can affect blood sugar, until years after his diabetes diagnosis.  However, the examiner did not address all of the Veteran's prescribed psychotropic medications, and did not address the matter of aggravation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

8.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  THE VETERAN IS ADVISED THAT WHEN HE IS CONTACTED BY THE RO TO PROVIDE THE INFORMATION ABOVE, HE SHOULD COOPERATE TO THE BEST OF HIS ABILITY WITH AS MUCH SPECIFIC INFORMATION AS HE CAN RECALL. HIS RESPONSES WILL BE USED TO RESEARCH THE OCCURRENCE OF HIS CLAIMED STRESSORS. 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




